DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4-5,13,15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbert GB 2332705 (Applicant provided IDS reference).

Regarding claim 1, Herbert discloses an actuating system for an actuable door, the actuating system comprising: 
	a rotatable latching shaft (shaft that 27 pivots on); 
	a rotatable locking shaft (7); 
	a latching device comprising:
		a latch (27) that is non-rotatably mounted (it is fixed to the shaft it rotates on vs rotating relative to the shaft) to the rotatable latching shaft and adapted for maintaining the actuable door in a closed position, wherein rotation of the rotatable latching shaft causes a rotation of the latch;
		a latch securing lever (15A) that comprises first (at 19A) and second (other 19A) contact surface, wherein the first contact surface is adapted to engage with the latch (via 22; all components in an assembled device are engaged in some capacity) to maintain the latch in a closed and secured position; and 
	a locking device comprising: 
		A locking cam (12A) that is non-rotatably mounted (fixed to the shaft 7 vs rotating relative to shaft 7) to the rotatable locking shaft such that a rotation of the rotatable locking shaft causes a rotation of the locking cam, wherein the locking cam drives the latch securing lever and comprises third (13A) and fourth (18A) contact surfaces, wherein the third contact surface is adapted to engage with the latch (via other components & surfaces) to lock the latch in a closed and latched position (fig 2), and wherein the fourth contact surface is adapted to engage with the second contact surface of the latch securing lever (see fig2) to prevent the latch securing lever from disengaging from a latched position while the locking cam is engaged. (fig2)

Regarding claim 4, Herbert discloses the actuating system of claim 1, further comprising a spring unit (36), wherein the latch securing lever is mounted to the spring unit (fig10). 

Regarding claim 5, Herbert discloses the actuating system of claim 1, further comprising first (14A) and second (bolt that directly connects 20a to 15a, fig2) stop bolts, wherein the latch securing lever is movable between the first stop bolt and the second stop bolt.  (fig2)

Regarding claim 13, Herbert discloses the actuating system of claim 1, wherein the locking device is adapted to be mounted on a frame (3) of the actuatable door, wherein the frame is particular embodied as an I-frame. 

Regarding claim 15, Herbert discloses an actuatable door (2) in particular for an aircraft (abstract) comprising the actuating system of claim 1(fig1). 

Response to Arguments
Applicant's arguments filed 11/14/2022, regarding claim 1 anticipated by Herbert,  have been fully considered but they are not persuasive. Regarding the contact surfaces of Herbert, Applicant has not explicitly disclosed that these contact surface have to contact the latch or with the other surface. The limitation in claim 1 currently states “adapted to engage,” which Examiner had addressed occurs through other components. However, despite the components being named contact surfaces, it is not required yet by the claim disclosure that they contact specifically the latch and other surface. 
Applicant’s arguments, see pages 15-18, filed 11/14/2022, with respect to Starman have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-3 anticipated by Starman has been withdrawn. 

Allowable Subject Matter
Claims 2-3,6-12,14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 16-19 are allowed. 
	Regarding claim 2, after further consideration in light of Applicants remarks, Starman does not teach the latch to be non-rotatably mounted to the latching shaft, yet pivoting with said latching shaft, and therefore also does not teach the pin that would prevent the rotation of the latch on the shaft.  
Regarding claims 6 and 16, Although there is a roller in the system (i.e.39), these rollers are not attached to the latch securing lever. Examiner can find no reason to combine or modify the references of record without the use of impermissible hindsight. 
	Regarding claims 8 and 18, although both Starman and Herbert teach the actuating system of claim 1, they do not teach a lock lockage that is adapted to maintain the locking device in an unlocked position, wherein the locking device is interpreted to be the cam.  The cam of Herbert is driven by the handle, however, this is it not in case of a failure of the latch securing lever. Examiner can find no reason to combine or modify the references of record without the use of impermissible hindsight.
	Regarding claims 14 and 19, Although there are additional latching devices in both Starman and Herbert references, neither of these references teach that the additional latches are non-rotatably mounted to the same rotatable latching shaft as claim 1. In fact, they are rotatably mounted to their own individual shafts. Examiner can find no reason to combine or modify the references of record without the use of impermissible hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to actuating systems. 
PTO892 lists related relevant but not relied upon prior art. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675


/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675